Title: To James Madison from Samuel Acworth, 3 December 1813
From: Acworth, Samuel
To: Madison, James


        
          Living in Somerset County neare white havenDecember 3—1813
          Honerable Sir,
        
        I have the opertunity of Informing you that I have had the misfortune to loose my Schooner which was Captured By the British on the 26 of

Sept Last Being loaded and Bound for Baltimore and sir I hav Bin on Board the British with A civil othority and they informd me that she Dradg her anchors and went on Shore in lin haven Bay in A gaile of wind and that the Virginiaans Stript hir and Cut Away hir masts and sat fier to the hull and she was Sixty tow tuns and only tow years old and Compleatly Ridg and had one board 33 Cords of oake wood and honerable Sir I am A pore person unable to pay my Jest Debts and seporte my Childrin and I Beg the most honerable Sir to have some Compasion on me how is A true American that will always Stand for the Rights of liberty and as my vessel was Destryed By our p[e]ople I am in hopes you will have pittey on me and make me some Remens for hir which I Cold have had 2000 Dollars for her not tow months Before She was Capterd and sir I Dont think it be one and half Cents out of Each mans pocket in the State and Sir I will thank you for an answr from your humble Servent
        
          Samuel Acworth
        
      